Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 19, 2001 (People v Marthone, 281 AD2d 562 [2001]), affirming a judgment of the Supreme Court, Queens County, rendered April 15, 1999.
*886Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Florio, J.P., Miller, Schmidt and Krausman, JJ., concur.